DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/01/2020 has been entered. Claims 1-28 remain pending in the application and claims 29-30 have been added.
Response to Arguments
Applicant’s amendments to the claims have overcome the interpretation of the rejection previously set forth in the Non-Final Office Action mailed 09/04/2020. However, a new embodiment of the Chomas reference cited in the previous rejection is applied as well as a new rejection of Williams et al. in view of Yang et al. (see rejections below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 15-18, 21, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chomas et al. (US PGPub 2012/0116351), otherwise known as “Chomas.”
With regards to claim 1, Chomas discloses (Figures 18A-B) a catheter comprising:
an elongated body comprising: 
an inner liner (1810); 
an outer jacket (1818)  mechanically coupled to the inner liner 1810 (Paragraph 17 – push wire is used to push the valve out the valve introducer; see figures 8A and 8C for details of coupling of the inner liner 810 and the outer jacket 818); 
a structural support member (1820) positioned between at least a portion of the inner liner (1810) and at least a portion of the outer jacket (1818); and 
an expandable member (1803) mechanically coupled to the structural support member (1820) at the distal portion of the elongated body (Figure 18B; Paragraph 94 discloses that the valve of any embodiment of the invention is attached to the distal end of the catheter in any of several manners, by a mechanical process), wherein the expandable member (1803) is configured to expand radially outward from a collapsed configuration to an expanded configuration (Figure 18A to Figure 18B), wherein the expandable member (1803) comprises a plurality of struts defining a plurality of cells (Figure 18B – expandable member (1803) expands outwardly and comprises multiple filaments (struts) crossing each other forming multiple cells), and wherein the outer jacket (1818) extends over at least a portion of the expandable member (1803) (Figure 18A) that expands radially outward when the expandable member (1803) in the expanded configuration (Figure 18B) and when the expandable member (1803) is in the collapsed configuration (Figure 18A) (outer jacket 1818 shown to extend over the 
With regards to claim 15, Chomas discloses (Figures 18A-B) a catheter comprising 
an elongated body comprising: 
an inner liner (1810); 
an outer jacket (1818) mechanically coupled to the inner liner (1810) (Paragraph 17 – push wire is used to push the valve out the valve introducer; see figures 8A and 8C for details of coupling of the inner liner 810 and the outer jacket 818)); 

an expandable member (1803) distal to the structural support member (1820), wherein the structural support member (1820) and at least a portion of the expandable member (1803) are positioned between the inner liner (1810) and the outer jacket (1818), wherein the expandable member (1803) comprises a plurality of struts defining a plurality of cells (Figure 18B – expandable member (1803) expands outwardly and comprises multiple filaments (struts) crossing each other forming multiple cells), and wherein the outer jacket (1818) extends over at least a portion of the expandable member that expands radially outward when the expandable member is expanded radially outward in an expanded configuration (Figure 18B) and when the expandable member is in a collapsed configuration (Figure 18A) (outer jacket 1818 shown to extend over the expandable member 1803 that expands radially outward (see expanding radially outward in Figure 18B) when the expandable member is in the expanded and collapsed configurations).
With regards to claims 2 and 16, Chomas discloses the expandable member (1803) is mechanically coupled to the structural support member (1820) at a plurality of circumferential positions of the structural support member (1820) (Paragraph 94). Figure 18B 
With regards to claims 3 and 17, Chomas discloses wherein proximal peaks of at least one strut of the plurality of struts are coupled to the structural support member (1820). The struts of the valve 1803 are shown to be proximally connected to the retraction element 1820 as seen in Figure 18B.
With regards to claim 4 and 18, Chomas discloses wherein the expandable member 1803 is configured to engage a clot (Paragraphs 67/68 – embolizing agent hits a target vessel, valve can expand radially thereafter and can engage a clot coming down from the bloodstream).
With regards to claims 7 and 21, Chomas discloses wherein a proximal end of the expandable member (1803) is at least one of positioned over at least a portion of the inner liner (1810), or positioned under at least a portion of the outer jacket (1818) (Figure 18B).
With regards to claim 29, Chomas discloses wherein a sheath 812 configured to retain the expandable member 1803 in the collapsed configuration (Figure 18A), wherein the expandable member 1803 and the outer jacket 1818 are configured to expand radially outward (Figure 18B) when the sheath 812 is withdrawn proximally to expose the expandable member 1803.
With regards to claim 30, Chomas discloses wherein at least a distal portion of the outer jacket 1818 that extends over the expandable member 1803 is configured to flexibly accommodate radial expansion of the expandable member 1803 from the collapsed configuration to the expanded configuration (1818 is held constrained when the expandable member is constrained, and expands outward when the expandable member expands).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 15-18, 21-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US PGPub 2016/0346508) in view of Yang et al. (US PGPub 2017/0238950), hereinafter known as “Williams” and “Yang,” respectively.
With regards to claim 1, Williams discloses (Figures 1-9) a catheter 10 comprising:
an elongated body 12 comprising: 
an inner liner 18; 
an outer jacket 24 mechanically coupled to the inner liner 18 (Paragraph 233); and
a structural support member 20 positioned between (Figures 4 and 5) at least a portion of the inner liner 18 and at least a portion of the outer jacket 24.
Williams is silent to an expandable member mechanically coupled to the structural support member at the distal portion of the elongated body, wherein the expandable member is configured to expand radially outward from a collapsed configuration to an expanded configuration, wherein the expandable member comprises a plurality of struts defining a plurality of cells, and wherein the outer jacket extends over at least a portion of the expandable member that expands radially outward when the expandable member in the expanded configuration and when the expandable member is in the 
However, in the same field of endeavor, Yang discloses (Figures 4A-4E) an expandable member 50 at the distal portion of the elongated body, wherein the expandable member 50 is configured to expand radially outward from a collapsed configuration (Figure 4F) to an expanded configuration (Figure 4G), wherein the expandable member 50 comprises a plurality of struts defining a plurality of cells (Figure 4F-4I; see cells made from the struts overlapping one another), and wherein the outer jacket 38 extends over at least a portion of the expandable member 50 that expands radially outward when the expandable member 50 in the expanded configuration and when the expandable member 50 is in the collapsed configuration (See Figure 4E and Paragraph 80, distal tip 38 is provided with the capability to dilate beyond the nominal diameter of the distal section to facilitate introduction of thrombotic material into the lumen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Williams for the expandable member of Yang for the purpose of effectively collecting thrombotic material. The expandable member of Yang would be added to the distal end of the catheter of Williams, attached to the structural support member of Williams. By way of adding the expandable member of Yang, a medical agent/medical device is not necessary to introduce through the lumen of Williams to break down thrombotic material. The expandable member is better suited for engaging thrombotic material during use of the device due to the larger surface area of the expandable member.
With regards to claim 15, Williams discloses (Figures 1-9) a catheter 10 comprising: 
an elongated body 12 comprising: 
an inner liner 18; 

a structural support member 20.
Williams is silent to an expandable member distal to the structural support member, wherein the structural support member and at least a portion of the expandable member are positioned between the inner liner and the outer jacket, wherein the expandable member comprises a plurality of struts defining a plurality of cells, and wherein the outer jacket extends over at least a portion of the expandable member that expands radially outward when the expandable member is expanded radially outward in an expanded configuration and when the expandable member is in a collapsed configuration. Williams does disclose in paragraphs 199 and 266 that the inner lumen defined by the catheter body is used to remove thrombus from vasculature, and that a distal tip may be thin walled, allowing for greater inner diameter to outer diameter ratio which is useful for thrombus capture.
However, in the same field of endeavor, Yang discloses (Figures 4A-4E) an expandable member 50 at the distal portion of the elongated body, wherein the expandable member 50 is configured to expand radially outward from a collapsed configuration (Figure 4F) to an expanded configuration (Figure 4G), wherein the expandable member 50 comprises a plurality of struts defining a plurality of cells (Figure 4F-4I; see cells made from the struts overlapping one another), and wherein the outer jacket 38 extends over at least a portion of the expandable member 50 that expands radially outward when the expandable member 50 in the expanded configuration and when the expandable member 50 is in the collapsed configuration (See Figure 4E and Paragraph 80, distal tip 38 is provided with the capability to dilate beyond the nominal diameter of the distal section to facilitate introduction of thrombotic material into the lumen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Williams for the expandable member of Yang for the purpose of effectively collecting thrombotic material. The expandable member of Yang would be 
With regards to claims 2 and 16, the device of Williams/Yang discloses the expandable member (Yang: 50) is mechanically coupled to the structural support member (Williams: 20) at a plurality of circumferential positions of the structural support member. The structural support member of Williams is a coil in which a plurality of circumferential positions are therefore defined, as the expandable member of Yang would seemingly attach to the distal end of the catheter and to the structural support member.
With regards to claims 3 and 17, the device of Williams/Yang discloses wherein proximal peaks of at least one strut of the plurality of struts (Yang: expandable member 50 contains struts which have proximal peaks) are coupled to the structural support member (Williams: 20). 
With regards to claim 4 and 18, the device of Williams/Yang discloses wherein the expandable member (Yang: 50) is configured to engage a clot (Paragraph 87 of Yang).
With regards to claims 7 and 21, the device of Williams/Yang discloses wherein a proximal end of the expandable member (Yang: 50) is at least one of positioned over at least a portion of the inner liner (Williams: 18), or positioned under at least a portion of the outer jacket (Williams: 24).
With regards to claims 8 and 22, the device of Williams/Yang discloses wherein the inner liner (Williams: 18) comprises a first section and a second section distal to the first section, the structural support (Williams: 20) member positioned over the first section and the expandable member (Yang: 50) positioned over the second section, and wherein the second section of the inner liner has a lower modulus of elasticity than the first section (Paragraph 208 of Williams: distal portion (second section) is 
With regards to claims 9 and 23, the device of Williams/Yang discloses wherein the inner liner (Williams: 18) comprises a first section and a second section distal to the first section, the structural support (Williams: 20) member positioned over the first section and the expandable member (Yang: 50) positioned over the second section, and wherein the second section of the inner liner has a lower coefficient of friction than the first section (Paragraph 217 of Williams – the entire working length of the catheter (essentially the whole second section) is coated with the lubricating (hydrophilic) coating).
With regards to claims 10 and 24, the device of Williams/Yang discloses wherein the inner liner (Williams: 18) comprises a first section and a second section distal to the first section, the structural support member (Williams: 20) positioned over the first section and the expandable member (Yang: 50) positioned over the second section, and wherein the second section of the inner liner (Williams: 18) is configured to have a higher affinity to a clot than the first section of the inner liner. Paragraph 90 is the Applicant’s specification discloses examples of suitable coating materials to increase the affinity of clots to the inner liner such as thermoplastic elastomers. Paragraphs 219 and 220 of Williams discloses materials of the inner liner such as PTFE, which is a thermoplastic elastomer.
With regards to claims 11 and 25, the device of Williams/Yang discloses wherein the inner liner (Williams: 18) comprises a first section and a second section distal to the first section, the structural support member (Williams: 20) positioned over the first section and the expandable member (Yang: 50) positioned over the second section, and wherein an inner surface of the second section is configured to promote at least one of mechanical or chemical clot engagement (Paragraph 231 – aspiration of the thrombi is a mechanical process as the thrombi is collected in larger inner lumen through the distal end).
With regards to claim 27, the device of Williams/Yang discloses wherein the outer jacket (Williams: 24) is heat shrunk over the inner liner (Williams: 18) (Paragraph 233).
With regards to claim 28, the device of Williams/Yang discloses wherein the structural support member (Williams: 20) defines inner spacings or gaps (Williams: spaces between each coil turn), and wherein portions of the outer jacket (Williams: 24) are positioned in the inner spacings or gaps (Williams: Figure 2 – the outer jacket 24 runs across the entire length of the catheter, therefore portions of the outer jacket are positioned within each gap/space of the coil turns).


Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams/Yang in view of Davidson (US PGPub 2015/0133990).
With regards to claims 5-6 and 19-20, Williams/Yang disclose the catheter as claimed in claims 1 and 15. Williams/Yang are silent wherein the inner surface of the expandable member comprises a surface treatment configure to promote at least one of mechanical or chemical engagement between the inner surface and the clot; wherein the surface treatment comprises at least one of surface etching, a positive electrical charge, or a cationic polymer.
However, Davidson teaches wherein the inner surface of the expandable member comprises a surface treatment configure to promote at least one of mechanical or chemical engagement between the inner surface and the clot; wherein the surface treatment comprises at least one of surface etching, a positive electrical charge, or a cationic polymer (Paragraph 130 describes the electrical attraction of the expandable member to the thrombus due to the different positive and negative charges).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Williams/Yang for the electrical surface treatment of Davidson for the purpose of enhancing the grip of the expandable member on the thrombus (Paragraph 130 of Davidson).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams/Yang in view of Shrivastava et al. (US PGPub 2014/0074144), hereinafter known as “Shrivastava.”
With regards to claims 13 and 14, the device of Williams/Yang discloses the catheter as claimed in claim 1. Williams/Yang are silent wherein the elongated body comprises an electrical conductor coupled to the expandable member, the expandable member configured to receive an electrical signal via the electrical conductor that causes the expandable member to electrostatically engage a clot, and wherein the expandable member is configured to expand radially outward in respond to receiving the signal.
However, Shrivastava teaches wherein the elongated body comprises an electrical conductor coupled to the expandable member, the expandable member configured to receive an electrical signal via the electrical conductor that causes the expandable member to electrostatically engage a clot, and wherein the expandable member is configured to expand radially outward in respond to receiving the signal (Paragraphs 98 and 99). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Williams/Yang for the electrical expansion of Shrivastava for the purpose of being able to provide a more effective dissociation of molecules, such as inducing formation or destruction of secondary forces (electrostatic interactions) (Paragraph 98 of Shrivastava). An electrically active tip causes for a stronger breakdown of thrombi.
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Williams/Yang in view of Majercak et al. (US PGPub 2018/0250150), otherwise known as “Majercak.”
With regards to claims 12 and 26, Williams/Yang discloses the catheter as disclosed in claims 1 and 15. Williams/Yang does not disclose wherein the inner surface of the second section of the inner liner is etched to promote mechanical clot engagement.
However, Majercak teaches (Figures 9-10) wherein the inner surface of the inner liner 402 is etched to promote mechanical clot engagement (Paragraph 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter disclosed by Williams/Yang for the etched inner liner of Majercak for the purpose providing a mechanically roughened surface to enhance bonding between the inner liner and the outer jacket (Paragraph 48 of Majercak).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WADE MILES/Primary Examiner, Art Unit 3771